DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No 10,035,016 granted to Kolb et al (hereinafter “Kolb”). 
In reference to claim 1, Kolb discloses an electrode for electrical stimulation therapy comprising: a sheet body of flat shape that has a first surface facing a skin of a human body [e.g. patient contacting side 103] and a second surface at an opposite side to the first surface; and at least one pair of flat electrodes that are provided at the first surface side of the sheet body and are mutually separated [e.g. figures 20, 23, 27]; and wherein the sheet body includes an expandable/contractible portion that is formed on a virtual axial line extending between the one pair of flat electrodes and is freely expandable/contractible in a direction intersecting the virtual axial line [e.g. column 11-16; figure 20].
In reference to claim 5, Kolb discloses wherein the expandable/contractible portion includes an expandable/contractible portion that is of a folded line shape when the second surface of the sheet body is viewed from above and extends on a plane along the second surface of the sheet body [e.g. Figure 20: element 104].
In reference to claim 6, Kolb discloses wherein the expandable/contractible portion includes an expandable/contractible portion that is constituted of an elastic material and is flat along the second surface of the sheet body [e.g. column 12: lines 25-47]. 
In reference to claim 7, Kolb discloses wherein the sheet body includes a first region at one side and a second region at another side that are opposed across the expandable/contractible portion in the direction intersecting the virtual axial line and the at least one pair of flat electrodes include a first electrode disposed in the first region and a second electrode disposed in the second region [e.g. column 11: line 49- column 12: line 47].
In reference to claim 12, Kolb discloses an electrical stimulation therapeutic device comprising: a device body; and the electrode for electrical stimulation therapy according to claim 1 that is electrically connected to the device body [e.g. Figure 6].
In reference to claim 15, Kolb discloses the electrical stimulation therapeutic device according to claim 12 that includes a urination disorder treatment device [e.g. column 4: lines 47-58].
Allowable Subject Matter
Claims 2-4 and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13 and 14 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIA AHMAD MAHMOOD whose telephone number is (571)270-3975. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADIA A MAHMOOD/Primary Examiner, Art Unit 3792